Lydon, J. (dissenting).
I dissent.
That the result reached by the majority of the court is undesirable seems to me apparent. The question is whether it is made necessary by established principles of law. I do not think it is.
The loss caused by the disaffirmance of her contract by the infant must ultimately rest either upon the vendor of the stock or upon the agent who represented the infant in its purchase. The decision about to be made allows the vendor recourse against the agent provided he pleads and proves that the agent knew or had reason to know of the infancy of his principal and also had reason to believe that the vendor was ignorant of the disability, In the absence of such proof recovery is denied to the vendor and he must bear the loss. The result is that in a case like the present,.where, so far as appears, neither the vendor nor the agent knew or had reason to know of the infancy, the question of ultimate liability is made to depend on the whim of the infant. If she wishes to exonerate her chosen agent, she disaffirms the purchase but leaves the agency undisturbed. If she wishes to allow the vendor recourse against her agent, she disaffirms both the agency and the purchase Substantial rights *831of third persons ought not to be made to depend on the caprice of the infant. In such a case the loss ought to fall on the agent, who has assumed the responsibility of acting for the infant, rather than upon an innocent third person. The determination about to be made reaches the contrary result.
My own view is that it is an unnecessary refinement to say that the infant has disaffirmed the purchase, but has not disaffirmed the agency by which the purchase was effected. A disaffirmance by the infant of her purchase should be held necessarily to imply and include a disaffirmance of the authority of the agent whom she had appointed to make that purchase.
It may be quite true that an agent does not warrant the capacity of his principal and is not liable if the latter disaffirms and refuses to perform an executory contract. The extracts from the Restatement of the Law of Agency are probably intended to go no further than this. If sound, the proposition has little relevancy to the present controversy. This is not a case of the breach of an executory contract. It is a case where a contract, fully performed, is sought to be rescinded. To accomplish this, it should be held necessary that both the contract, and the agency by which it was produced, be disaffirmed. It seems to me impossible to say that the infant has disaffirmed the purchase without, at the same time, rescinding the agency by which the purchase was accomplished. Unless the agency is disaffirmed, the purchase, effected by the proper exercise of that agency, should be beyond attack. Disaffirmance of the purchase should be held necessarily to imply disaffirmance of the agency whose only purpose was to make the purchase. By disaffirmance of the agency the authority of the agent is divested ab initio. He may not have warranted the capacity of his principal, but he did warrant that he was authorized to act for her. When that authority is destroyed by the disaffirmance, he becomes liable on his warranty. Thus there is not even a logical difficulty in reaching the right result.
I think the pleading in question was sufficient on its face. If the vendor knew of the infancy the fact, if material, should be pleaded by the agent in defense. Whether or not the agent knew of the infancy should be immaterial unless he is charged with fraudulent concealment of the fact. No such charge is made here.
I, therefore, vote to reverse the order appealed from and to deny the motion to dismiss.